Citation Nr: 1743079	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13- 32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to an effective date earlier than October 30, 2015, for service connection for depressive disorder.

4. Entitlement to an initial disability rating higher than 30 percent for depressive disorder.

5. Entitlement to an increased disability rating for lumbar spine degenerative disc disease, currently rated as 20 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In a February 2011 rating decision, the RO denied service connection for a cervical spine disability. In an April 2014 rating decision, the RO continued a 20 percent disability rating for lumbar spine degenerative disc disease. In a rating decision dated June 6, 2016, the RO granted service connection, effective October 30, 2015, for depressive disorder, and assigned a 30 percent disability rating. In a rating decision dated June 23, 2016, the RO denied service connection for left knee disability.

In March 2017, the Veteran submitted a claim for service connection of sleep apnea, headaches, and ED with loss of sex drive. In a May 2017 rating decision, the RO denied service connection for sleep apnea, headaches, and ED with loss of sex drive. In June 2017, the Veteran submitted a notice of disagreement (NOD) with that rating decision.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2015). The RO has not yet sent the Veteran an SOC addressing his appeal of the May 2017 rating decision. The United States Court of Appeals for Veterans Claims (Court) has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issues to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). As the Veteran filed the NOD very recently, the Board surmises that the RO is still taking action, including working toward issuing an SOC, on those issues. Understanding that the RO will proceed with appropriate action on those issues, the Board is not remanding those issues at this time.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. In medical treatment and examinations, the Veteran has reported that his service-connected low back disability caused reduction of his work hours from eight per day to two or three per day. He has also stated that he expected to lose his job at any time. Those statements raise a question as to whether one or a combination of his service-connected disabilities makes him unable to secure or follow a substantially gainful occupation. The statements thus raise the issue of entitlement to a TDIU. The Board is including that issue in the issues on appeal.

The issues of service connection for left knee disability, the rating for lumbar spine disability, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's cervical spine disability, diagnosed as degenerative joint and disc disease, did not become manifest and compensably disabling earlier than a year after his separation from service.

2. The Veteran's lumbar spine degenerative disc disease did not proximately cause and has not aggravated his cervical spine disability.

3. The Veteran did not file a timely substantive appeal to perfect an appeal of an August 2012 rating decision denying service connection for depression.

4. VA received on October 30, 2015, the Veteran's new claim for, effectively his request to reopen a claim for, service connection for depression.

5. From October 30, 2015, the Veteran's occupational and social impairment due to his depressive disorder has not exceeded occasional decrease in work efficiency, and has not approached reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The Veteran's cervical spine disability was not incurred or aggravated in service, is not presumed to be service-connected, and was not proximately caused or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3,309, 3.310 (2016).

2. The August 2012 rating decision denying service connection for depression became final. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

3. The criteria for an effective date earlier than October 30, 2015, for service connection for depressive disorder have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4. From October 30, 2015, the effects of the Veteran's depressive disorder have not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

The RO provided the Veteran notice in letters issued in 2005 through 2016. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and VA medical examination reports and opinions. The medical examination reports and opinions, and the other assembled records, are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Cervical Spine Disability

The Veteran contends that his service-connected lumbar spine degenerative disc disease caused or aggravates disability affecting his cervical spine.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

However, VA will not concede that a non-service-connected disease or injury was aggravated by service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence established before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the Veteran's service in the 1970s, he sought treatment for back pain. Imaging showed a herniated nucleus pulposus at the L1 vertebra. His service treatment records do not reflect any problems affecting his neck. As he has not contended, and no evidence suggests, that any neck problem became manifest during service, no neck disability was incurred in service.

The Veteran has not indicated that he experienced any neck problems during the year following his August 1974 separation from service. The claims file does not contain any medical records showing arthritis in his cervical spine during that year. There is no basis to presume service connection for arthritis in the his cervical spine.

In private medical treatment in 2004 and 2005, the Veteran reported chronic low back pain, with a history of lumbar spine surgery in 1989. In July 2004 he reported neck pain. The treating physician diagnosed neck strain.

In March 2005 the Veteran filed a claim for service connection for back disability. On VA spine examination in July 2005, the Veteran reported low back pain from the 1970s forward, and lumbar spine surgery in the 1980s. In August 2005 the RO granted service connection for lumbar disc disease and sciatica of each lower extremity.

In VA treatment in of the Veteran in March 2007, EMG showed evidence of bilateral carpal tunnel syndrome. In August 2007, he reported a six month history of tingling and numbness in both hands. VA treatment records from January and February 2008 reflect problems including chronic low back pain and carpal tunnel syndrome. In March 2008, he reported neck pain following an assault that day. Cervical spine x-rays showed degenerative spur formation, and suggested degenerative disc disease. In June and August 2008, he reported numbness in both hands. In September 2008, he reported a fifteen to twenty year history of low back pain. In November and December 2008, he reported flare-ups of acute worsened low back pain.

In VA treatment in May 2009, the Veteran reported worsening neck pain. In June 2009, MRI of the cervical spine showed osteophyte complexes that caused cord compression. In July 2009, he reported neck pain after a fall the day before. In August 2009, he reported a three year history of posterior neck pain. A neurologist found decreased sensation in the left arm. On VA examination in August 2009, it was noted that the Veteran had a history cervical spine disease.

In February 2010 the Veteran underwent cervical spine surgery that included discectomy and fusion. In July 2010 he submitted a claim for service connection for cervical spine disability, claimed as secondary to his lumbar spine disability.

On VA examination in December 2010, the Veteran reported that in 2005 he began to experience weakness and numbness in his hands, and he became unable to turn his head to the right. He indicated that a physician told him that he had compressed nerves and nerve damage in his neck. He stated that a surgeon attributed his neck problems to posture problems caused by his low back disability. He related the history of cervical spine fusion surgery. The examiner expressed the opinion that it is less likely than not that the Veteran's low back disability caused his cervical spine disability.

In January 2012, the RO received a statement from private family medicine physician H. S., M.D., regarding the likelihood of a relationship between the Veteran's lumbar spine degenerative disc disease and his current neck problems. Dr. S. indicated that he had reviewed the Veteran's claims file. Dr. S. expressed the opinion that the Veteran's low back disability was not the sole cause of his cervical spine disability. Dr. S. opined, however, that the Veteran's low back disability contributes to and aggravates his cervical spine disability. Dr. S. explained that functional impairment in the Veteran's lumbar spine places greater demands and stress on his cervical spine, and expedites degeneration of his cervical spine. Dr. S. found that the Veteran claims file does not indicate that he had any serious injury of the cervical spine that would account for the problems in that area. Dr. S. also noted medical records indicating that the Veteran's lumbar spine disability had led to falls. He opined that those falls likely aggravated the cervical spine problems. 

In April 2016, VA orthopedist A. L. B., M.D., reviewed the Veteran's claims file and provided an opinion on the questions of whether the Veteran's lumbar spine degenerative disc disease caused or aggravated his cervical spine disability. Dr. B. noted that the Veteran's cervical spine disorders included degenerative disc disease, spondylosis, and arthritis, and that he had undergone cervical spine fusion surgery. Dr. B. summarized the opinion of Dr. S. Dr. B. also reported having reviewed medical literature and consulted with other orthopedists. He found that medical literature did not support lumbar spine disorders causing or aggravating cervical spine disorders. He expressed the opinion that it is not at least as likely as not that the Veteran's lumbar spine disability caused or aggravated his cervical spine disability.

The opinions of Dr. S. and Dr. B. are both against the Veteran's lumbar spine degenerative disc disease having caused his cervical spine disability. On the question of whether his lumbar spine disorders caused his cervical spine disorders, Dr. S. opined that his lumbar spine disorder contributes to and aggravates his cervical spine disability. However, Dr. S. did not address the baseline level of the cervical spine disability before it was aggravated by the cervical spine disability. Dr. B., on the other hand, opined against the lumbar spine disability having aggravated the cervical spine disability. Dr. B.'s specialization in orthopedics, his  consideration of medical literature, and his consultation with other orthopedists add to the persuasive weight his opinion. The Board finds that Dr. B.'s opinion on the aggravation question is more persuasive than Dr. S.'s. The greater persuasive weight of the evidence, then, is against the Veteran's lumbar spine disability having aggravated his cervical spine disability. In summary, as the Veteran's cervical spine disability was not incurred or aggravated in service, was not manifested by compensably disabling arthritis within a year after his separation from service, was not proximately caused by his lumbar spine disability, and was not aggravated by his lumbar spine disability, the Board denies service connection for the cervical spine disability.

Depressive Disorder: Effective Date for Service Connection

As noted above, in the June 6, 2016, rating decision, the RO granted service connection, effective October 30, 2015, for depressive disorder. The Veteran appealed the effective date for service connection, contending that the effective date should be earlier.

Generally, the effective date of an award of compensation for service-connected disability will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In a statement that the RO received in January 2012, the Veteran initiated an informal claim for service connection for depression, including as secondary to service-connected back problems. In an August 2012 rating decision, the RO denied service connection for depression or other psychiatric disorder, including adjustment disorder with alcohol abuse.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one years after a decision is issued. 38 U.S.C.A. § 7105. In September 2012, the Veteran filed a timely NOD with the August 2012 rating decision. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails a statement of the case (SOC) to the appellant, or within the remainder of the one year period from the mailing of notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302. In March 2014, the RO issued an SOC on the issue of service connection for adjustment disorder with alcohol abuse, claimed as depression. After the RO issued the SOC, the Veteran did not file a substantive appeal regarding the issue of service connection for depression within 60 days from the March 2014 SOC (which is later than a year after the August 2012 rating decision). The August 2012 rating decision therefore became final.

On October 30, 2015, VA received from the Veteran a new claim for service connection for depression secondary to service-connected physical problems. As the August 2012 rating decision became final, the October 2015 claim was in effect a request to reopen the claim denied in August 2012. In the June 6, 2016, rating decision, the RO granted service connection for depressive disorder.

When a decision became final due to failure to timely initiate and perfect an appeal, and the benefit later is granted in a new decision following a request to reopen the earlier decision, the effective date of the award of compensation for service-connected disability is the date of receipt of the request to reopen, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(h)(2). The August 2012 rating decision denying service connection for the Veteran's claimed depression became final. The grant of his October 2015 new claim and request to reopen a claim for service connection for depression may not be earlier than October 30, 2015, the date VA received the new claim and request to reopen. The Board therefore denies an earlier effective date.

Depressive Disorder: Initial Disability Rating

The Veteran contends that the severity and effects of his service-connected depressive disorder warrant a disability rating higher than the initial (effective October 30, 2015) 30 percent rating that the RO assigned.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The rating schedule provides for evaluating mental disorders, including depressive disorder, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

Records of VA and private treatment of the Veteran from at least as early as 2009, and as recent as early 2017, include records that address his mental health. In VA mental health treatment in March 2009, he reported being depressed. He stated that he was in a bad mood and felt angry all the time. He related that his rude and sometimes belligerent behavior caused him trouble keeping jobs. He also reported decreased energy and a somewhat hopeless attitude. From at least as early as 2011 clinicians have treated his mental illness with medications. In July 2011 the Veteran reported difficulty sleeping and feeling depressed most days. In August 2011 he indicated that medication to address his depressive had assisted with his symptoms. 

In a June 2012 VA mental disorders examination, the Veteran reported that he first had mental health treatment in 2009, to address temper issues. He stated that presently he was prescribed an antidepressant medication. He reported that he had worked as a denture technician for many years, and had been in his present job for four years. He stated that chronic back pain agitated him and made his moods hostile. He reported frustration, irritability, anger, difficulty sleeping, and periods of tearfulness.

The examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had adjustment disorder and alcohol abuse. Symptoms that the examiner found, and attributed to the adjustment disorder, included chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner attributed the Veteran's occupational and social impairment to his adjustment disorder. The examiner stated that his occupational and social impairment were best characterized by the rating schedule criteria for a 0 percent rating, that is, a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. The examiner expressed the opinion that the Veteran had a baseline adjustment disorder related to events during his service. She opined that his back pain aggravates his mood issues.

Records of private primary care of the Veteran in 2013 through 2016 reflect his reports on ongoing employment making dentures. In August 2013 he reported stress at work. It was noted in April 2014 that he was out of work due to a back injury and exacerbation of back pain, and in May 2014 that he was working part time. In November 2014 he reported feeling more down and sad, and the treating physician prescribed an antidepressant medication. The Veteran reported stress in September 2015 and stress at work in December 2015.

Records of VA treatment of the Veteran from 2014 to 2017 reflect an ongoing diagnosis of depression. In September 2014 he stated that he was working four hours per day. In mental health treatment in September 2015, he reported that the last couple of months had been rough. He stated that back and knee pain made it difficult for him to work, and that he was working only two to three hours per day. He reported anhedonia and increased sleep. He stated his depression made it difficult to lose weight as he desired to do.

In a May 2016 VA mental disorders examination, the Veteran reported difficulty sleeping, loss of interest for activities, and problems with attention and memory. He indicated that he over the preceding three years he had experienced a couple of anxiety attacks. He related a history of episodes of suicidal thoughts, most recently in about 2014. He stated that his back pain that made him unable to sit or stand for prolonged periods or to lift anything heavy, and thus made it very difficult for him to maintain his employment as a dental lab technician. He also related a history of difficulty getting along with some coworkers, noting that he lost one job after he made an inconsiderate comment. He stated that presently medication helped to reduce his anger and irritability, but also generally blunted his emotions. 

The examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had normal speech, adequate attention and concentration, intact memory, and normal thought processes. There was no report or evidence of hallucinations or delusions. The examiner opined that the Veteran's depressive disorder is proximately due to or the result of his service-connected lumbar spine disability and bilateral sciatica. The examiner found that the effects of the Veteran's depressive disorder were best summarized by the rating schedule criteria for a 10 percent disability, that is, occupational and social due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

Treatment records and examination reports indicate that the Veteran's depressive disorder has remained symptomatic throughout the period beginning with the October 30, 2015, effective date of service connection for that disorder. Treatment has included antidepressant medications. Symptoms have varied somewhat in severity. The Veteran's accounts at treatment and examinations, the observations of treating clinicians, and the findings of clinicians who examined him and reviewed his records, have not suggested that his occupational and social impairment due to his depressive disorder has exceeded occasional decrease in work efficiency, or has risen to the level of reduced reliability and productivity. The preponderance of the evidence thus indicates that the effects of his depressive disorder have not met or approached the criteria for a rating higher than 30 percent. The Board therefore denies a higher rating.

ORDER

Entitlement to service connection for cervical spine disability is denied.

Entitlement to an effective date earlier than October 30, 2015, for service connection for depressive disorder is denied.

From October 30, 2015, entitlement to a disability rating higher than 30 percent for depressive disorder is denied.


REMAND

The Board is remanding to the RO, for additional action, the issues of service connection for left knee disability, the rating for lumbar spine disability, and a TDIU.

The Veteran contends that he has left knee problems that are secondary to his service-connected low back problems. In November 2013 a VA clinician reviewed the Veteran's claims file and examined the Veteran. In June 2016 a VA physician reviewed the Veteran's claims file. Each reviewer expressed the opinion that it is less likely than not that the Veteran's current left knee disability, including arthritis, was caused by his lumbar spine disability. The reviewing clinicians were not asked to, and did not, address the question of the likelihood that the Veteran's lumbar spine disability aggravates his left knee disability. The Board is remanding the issue for a VA medical review of the file with opinion addressing that question.

The Veteran contends that the effects of his service-connected lumbar spine disability, described as degenerative disc disease, warrant a disability rating higher than the existing 20 percent rating. He has stated that his chronic back pain, with flare-ups of worse back pain, reduces his endurance for sitting, standing, and the activities and tasks required in his work as a dental technician. The most recent VA examination of his thoracolumbar spine on record was performed in December 2010. The Board is remanding the rating issue for a new examination to obtain more current findings. In conjunction with the need for a more current examination, the Board notes that recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. The new examination of the Veteran's thoracolumbar spine should include findings consistent with those requirements. In addition, any more recent VA treatment records should be added to the file.

The Veteran's statements raised the issue of entitlement to a TDIU. The issue of a TDIU is affected by the ratings assigned for his service-connected disabilities and the effects of those disabilities on his capacity to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16 (2016). The Board presently is remanding the issue of the current manifestations and the rating for the Veteran's low back disability for the development of additional evidence. The TDIU issue is intertwined with that issue. The Board therefore is remanding the TDIU issue for the RO to consider after completing the other actions directed in the present remand.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any records of VA inpatient or outpatient treatment of the Veteran in January 2017 forward.

2. Provide the Veteran's claims file to a VA physician to review. Ask the reviewer to provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability, including degenerative disc disease, aggravates his left knee disability, including arthritis. Ask the reviewer to explain his or her opinion.

3. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and effects of his low back disability, including lumbar spine degenerative disc disease. Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of his low back disability.

Ask the examiner to report the ranges of motion (including motions to both the left and right sides) of the thoracolumbar spine, including the active and passive ranges, and, if deemed applicable to the low back, the ranges with and without weight-bearing. Ask the examiner to state whether the thoracolumbar spine muscles and/or joints have pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible.



	(CONTINUED ON NEXT PAGE)


Ask the examiner to state whether the entire thoracolumbar spine is in ankylosis, and, if so, whether that ankylosis is in a favorable or unfavorable position. Ask the examiner to report the total duration, during the twelve months preceding the examination, of any incapacitating episodes due to the lumbar spine disc disease. Ask the examiner to describe the effects of the Veteran's low back disability on his capacity for employment.

4. Thereafter, review the expanded record and reconsider the issues of service connection for left knee disability and the rating for lumbar spine disability.

5. Thereafter, review the expanded record and consider the issue (which was raised by the record) of entitlement to a total disability rating based on individual unemployability (TDIU).

6. Thereafter, if any of the remanded issues is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


